81626: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32941: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81626


Short Caption:SAUCIER VS. GALAXY GAMING, INC.Court:Supreme Court


Related Case(s):81936, 82081, 82399


Lower Court Case(s):Clark Co. - Eighth Judicial District - A815190Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/26/2020 / Gugino, SalvatoreSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRobert B. SaucierDylan T. Ciciliano
							(Garman Turner Gordon)
						Erika A. Pike Turner
							(Garman Turner Gordon)
						


RespondentGalaxy Gaming, Inc.James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/12/2021OverdueManual Due ItemSettlement Judge





Docket Entries


DateTypeDescriptionPending?Document


08/13/2020Filing FeeFiling Fee due for Appeal. (SC)


08/13/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-29994




08/13/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-30003




08/18/2020Filing FeeFiling Fee Paid. $250.00 from GTG LLP.  Check no. 7858. (SC)


08/19/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-30585




08/19/2020MotionFiled Appellant's Motion to Expedite Appeal. (SC)20-30623




08/21/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-30943




08/26/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Salvatore C. Gugino. (SC)20-31463




08/26/2020MotionFiled Respondent's Response to Motion Galaxy Gaming, Inc.'s,  to Expedite Appeal and Countermotion to Dismiss for Lack of Jurisdiction. (REJECTED PER NOTICE FILED ON 8/27/2020) (SC)


08/27/2020Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance for Jordan T. Smith. (SC)20-31628




08/27/2020Notice/IncomingFiled Respondent's Notice of Appearance. (Jordan T. Smith) (SC)20-31683




08/27/2020MotionFiled Respondent's Response to Motion Galaxy Gaming, Inc.'s,  to Expedite Appeal and Countermotion to Dismiss for Lack of Jurisdiction. (SC)20-31687




08/31/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-32073




09/03/2020MotionFiled Appellant's Reply to Response in Support of Motion to Expedite Appeal. (SC)20-32649




09/03/2020MotionFiled Appellant's Motion to Redact Exhibit 1 and 3 of Appendix of Exhibits to Response to Galaxy Gaming, Inc. Countermotion to Dismiss for Lack of Jurisdiction. (SC)20-32653




09/03/2020MotionFiled Appellant's Response to Motion to Galaxy Gaming, Inc. Countermotion to Dismiss for Lack of Jurisdiction (SC)20-32656




09/09/2020MotionFiled Respondent's Response to Motion Galaxy Gaming, Inc.'s Reply to Countermotion to Dismiss for Lake of Jurisdiction (Response to Counter Motion) (SC)20-33433




09/24/2020Order/ProceduralFiled Order Denying Motions.  On August 19, 2020, appellant filed a motion to expedite appeal.  On August 27, 2020, respondent filed an opposition to the motion to expedite and a counter-motion requesting this court to dismiss this appeal for lack of jurisdiction.  Appellant has opposed the motion to dismiss appeal and filed a motion to redact Exhibits 1 and 3 of his appendix to his response to the motion to dismiss.  We deny the motions.  The clerk of this court shall return, unfiled, the appendix of exhibits received under seal on September 15, 2020.  (SC)20-35249




09/28/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued to October 5, 2020, at 1:30 pm. (SC).20-35571




10/21/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 16, 2020, at 10:30 am. Case Nos. 81626/81936. (SC).20-38604




11/23/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: December 16, 2020, at 10:00 AM via Zoom. Case Nos. 81626/81936. (SC)20-42651




11/23/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: December 16, 2020, at 10:00 AM via Zoom. Case Nos. 81626/81936. (SC)20-42652




12/02/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 16, 2020, at 10:00 AM via Zoom. Case Nos. 81626/81936/82081. (SC)20-43706




12/28/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 81626/81936/82081. (SC)20-46684




12/29/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 45 days opening brief and appendix.  (SC)20-46767




02/12/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE FILED ON 2/16/21) (SC)


02/16/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief and Appendix due: 5 days. (SC)21-04419




02/16/2021BriefFiled Appellant's Opening Brief. (SC)21-04494




02/16/2021MotionFiled Appellant's Motion to Redact Portions of Appendix of Exhibits to Appellant's Opening Brief. (SC)21-04498




02/16/2021AppendixFiled Appellant's Redacted Appendix to Opening Brief. Vols. 1-10. (SC)21-04506




03/05/2021Order/ProceduralFiled Order Granting Motion. Appellant has filed an unopposed motion for leave to file redacted documents in the appendix.  Cause appearing, the motion is granted.  SRCR 7.  The redacted appendix was filed on February 16, 2021.  The clerk shall file the unredacted appendix received on February 22, 2021, under seal. (SC)21-06466




03/05/2021AppendixFiled Appellant's Unredacted Appendix to Opening Brief. Vols. 1-10. (SC)


03/18/2021BriefFiled Respondent's Redacted Answering Brief. (SC)21-07887




03/18/2021MotionFiled Respondent's Motion to Redact Galaxy Gaming, Inc.'s Answering Brief. (SC)21-07890




03/18/2021MotionFiled Respondent's Motion to Redact Galaxy Gaming, Inc.'s Answering Brief. (SC)21-07891




03/18/2021MotionFiled Respondent's Motion to Redact Galaxy Gaming, Inc.'s Answering Brief. (SC)21-07892




03/23/2021MotionFiled Respondent's Motion to Redact Galaxy Gaming, Inc.'s Answering Brief. (SC)21-08330




04/02/2021Order/ProceduralFiled Order Granting Motions. Respondent has filed unopposed motions for leave to file a redacted answering brief.  Cause appearing, the motions are granted.  The redacted answering brief was filed on March 18, 2021.  The clerk shall file the unredacted answering brief received on March 23, 2021, under seal.  Appellant shall have until April 19, 2021, to file and serve the reply brief.  (SC)21-09593




04/02/2021BriefFiled Unredacted Answering Brief (SEALED). (SC)


04/19/2021BriefFiled Appellant's Reply Brief. (SC)21-11323




04/20/2021Case Status UpdateBriefing Completed/To Screening. (SC)


06/16/2021Order/ProceduralFiled Notice of Voluntary Disclosure for Justice Silver. (SC)21-17351




06/23/2021Notice/IncomingFiled Respondent's Response Notice of Voluntary Disclosure. (SC)21-18151




06/28/2021Order/ProceduralFiled Notice of Voluntary Recusal for Justice Silver. (SC)21-18520




06/28/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


10/07/2021MotionFiled Stipulated Request for Stay of Supreme Court Proceedings. (SC)21-28789




10/18/2021Order/ProceduralFiled Order Granting Motion.  The parties have filed a stipulation to "stay" this appeal pending settlement negotiations and implementation of the settlement.   The stipulation is treated as a joint motion to defer disposition of this appeal and granted to the following extent.  Appellant shall have until January 7, 2022, to file a report in this court regarding the status of the parties' settlement.  If the parties implement a settlement before that date, appellant shall immediately file a motion or stipulation to dismiss this appeal.  (SC)21-29827




11/15/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-32793




11/16/2021Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, and "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)21-32941





Combined Case View